[a102yaletouploadctr001.jpg]
Exhibit 10.2 [*] = Certain confidential information contained in this document,
marked by brackets, is filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
Research Subaward Agreement Amendment Pass-Through Entity (PTE) Subrecipient
Yale University Entity Name Miragen Therapeutics, Inc. Office of Sponsored
Projects 25 Science Park, 3rd Floor 150 Munson Street, PO Box 208327 New Haven,
CT 06520-8327 Address including City, State, Zip+4 (Country, if non-US) 6200
Lookout Road Boulder, CO 80301 [*], MD Principal Investigator Rusty Montgomery,
MD PTE Federal Award No: Amendment No: Federal Awarding Agency: National Heart,
Lung, and Blood Institute 5UH3HL123886-04 4 Project Title: Mir-29 mimicry as a
therapy for pulmonary fibrosis Subaward Period of Performance: Amount Funded
This Action: Subaward No: Start Date: Jul 1, 2017 End Date: Jun 30, 2018 $ [*]
GR100301 (CON-80000904) Effective Date of Amendment: Total Amount of Federal
Funds Obligated to Date: $ [*] Subject to FFATA: ✔ Yes No Jul 1, 2017
Amendment(s) to Original Terms and Conditions This Amendment revises the
above-referenced Research Subaward Agreement as follows: Action: • Subaward
Period of Performance extended to June 30, 2018. • Authorized Funding for Budget
Period: [*] • Carry over is not automatic and requires prior approval. •
Subaward No. revised to GR100301 (CON-80000904). Invoices that do not reference
the revised Subaward No. will be returned to Subrecipient. Questions concerning
invoices should be directed to Dennis Titley at dennis.titley@yale.edu. All
other terms and conditions of this Subaward Agreement remain in full force and
effect. By an Authorized Official of PTE: /s/ Andrea Lozano _ Name: Andrea
Lozano Date 10/5 / 17 Title: Award Manager By an Authorized Official of
Subrecipient: /s/ Jason Leverone 9/29/2017 | 10:18 AM MDT Name: Title: Jason
Leverone Date Chief Financial Officer



--------------------------------------------------------------------------------



 